    Case: 1:18-cv-05170 Document #: 35 Filed: 07/24/19 Page 1 of 5 PageID #:150




                     IN THE UNITED STATES DISTR ICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVIS ION

MICHAEL P. GILBERT,                                    )
                                                       )
                                Plaintiff,             )
                                                       )       Case No. 18 C 5170
               v.                                      )
                                                       )       Judge Robert W. Gettleman
ARMOR SYSTEMS CORPORATION,                             )
                                                       )
                                Defendant.             )

                                              ORDER

       Defendant Armor Systems Corporation sent plaintiff Michael P. Gilbert a debt collection

letter. Plaintiff sued, claiming that the letter violates the Fair Debt Collection Practices Act

(“FDCPA”) because it is misleading and unfair. 15 U.S.C. § 1692e; 15 U.S.C. § 1692f. He seeks

statutory damages. 15 U.S.C. § 1692k(a)(2)(A). Defendant moves for summary judgment on

both liability and damages. Summary judgment is proper when a reasonable jury considering the

evidence could return a verdict only for the moving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250–51 (1986). The court draws all justifiable inferences in favor of the non-moving

party. Id. at 255. Because the debt collection letter is clearly confusing on its face, and because

plaintiff is entitled to a jury trial on statutory damages, defendant’s motion for summary

judgment is denied.

       Courts evaluate FDCPA claims “from the standpoint of an unsophisticated consumer.”

Fields v. Wilber Law Firm, P.C., 383 F.3d 562, 564 (7th Cir. 2004). The unsophisticated

consumer “is uninformed, naive, or trusting,” but has “rudimentary knowledge about the

financial world and is capable of making basic logical deductions and inferences.” Id. (citations

and quotation marks omitted). District judges should “tread carefully before holding that a letter
    Case: 1:18-cv-05170 Document #: 35 Filed: 07/24/19 Page 2 of 5 PageID #:150




is not confusing as a matter of law,” because they “are not good proxies for the unsophisticated

consumer whose interest the statute protects.” McMillan v. Collection Professional Inc., 455 F.3d

754, 759 (7th Cir. 2006) (quotation marks omitted).

       Because plaintiff presents no extrinsic evidence that the debt collection letter he received

would mislead an unsophisticated consumer, he survives summary judgment only if the letter is

confusing on its face. Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012). The letter states in

three different places that plaintiff owes $499.00. The creditors to which plaintiff owes the

$499.00 are unclear. The upper portion of the letter on the right side, lists $499.00 as the “current

amount due” without naming a creditor. The bottom portion of the letter contains a blue shaded

box listing two breakdowns of the $499.00. The first breakdown, located in the upper-left of the

blue shaded box, names College of Lake County as creditor and states, “You Owe: $499.00.”

Below and to the right, in centered text, is the second breakdown listing: (1) $250.00 owed to

Village of Round Lake Park Police Department; and (2) $249.00 owed to College of Lake

County; for (3) a “Total Balance Owing” of $499.00. This is the letter’s relevant part:




                                                  2
     Case: 1:18-cv-05170 Document #: 35 Filed: 07/24/19 Page 3 of 5 PageID #:150




        The letter appears to be confusing on its face. No doubt it seeks a total of $499.00, but for

what creditors? Logical reasoning cannot solve the letter’s internal inconsistency: the debtor

owes College of Lake County both $499.00 and $249.00. An unsophisticated consumer could

reasonably think that either was the true amount owed. There is no reason for an unsophisticated

consumer to think that a debt item listed in a table must be more accurate than the same item

listed at the top of a page.

        Defendant argues that an unsophisticated consumer would ignore the first breakdown in

favor of the second because the second is more “detailed.” Unsophisticated consumers can make

basic logical inferences; they cannot be expected to apply “the ancient interpretive principle that

the specific governs the general . . . .” Nitro-Lift Techs., L.L.C. v. Howard, 568 U.S. 17, 21



                                                  3
    Case: 1:18-cv-05170 Document #: 35 Filed: 07/24/19 Page 4 of 5 PageID #:150




(2012). Nor is it clear that applying that principle would lead an unsophisticated consumer to

conclude that the true amount owed to College of Lake County was $249.00. The first breakdown

has a detail that the second lacks—the College of Lake County’s “Creditor Account” number.

And even if detail were the rule of decision, and even if unsophisticated consumers applying that

rule would conclude that the $499.00 amount was erroneous, defendant offers no evidence that

the true amount owed to College of Lake County was even $249.00.

       Because the letter is confusing on its face, defendant’s motion for summary judgment is

denied. Plaintiff may proceed to trial and “testify that [he was] misled, and if [he is] shown to be

representative [of] unsophisticated (or, a fortiori, sophisticated) consumers, the trier of fact may

be able to infer from [his] testimony that the letter is misleading within the meaning of the Fair

Debt Collection Practices Act.” Muha v. Encore Receivable Management, Inc., 558 F.3d 623,

628–29 (7th Cir. 2009) (affirming the exclusion of the plaintiff’s extrinsic evidence yet reversing

summary judgment for the defendant, holding that, “The defendant’s letter was not so palpably

misleading as to entitle the plaintiffs to summary judgment, but neither was it so palpably not

misleading as to entitle the defendant to summary judgment.”).

        Defendant’s request for summary judgment on statutory damages is also denied. At

summary judgment, plaintiff need not present evidence of “the frequency and persistence of

noncompliance by the debt collector, the nature of such noncompliance, and the extent to which

such noncompliance was intentional.” 15 U.S.C. § 1692k(b)(1). The statute entitles him to a jury

trial on statutory damages. 15 U.S.C. § 1692k(a)(2); Kobs v. Arrow Service Bureau, Inc., 134

F.3d 893, 898–99 (7th Cir. 1998). (Defendant also challenges plaintiff’s entitlement to actual

damages, but plaintiff is no longer claiming actual damages).




                                                  4
    Case: 1:18-cv-05170 Document #: 35 Filed: 07/24/19 Page 5 of 5 PageID #:150




                                        CONCLUSION

       Defendant’s motion for summary judgment (Doc. 23) is denied. This matter is set for a

report on status on July 31, 2019, at 9:10 a.m.

ENTER:         July 24, 2019



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                  5
